AMERICAN HOME MORTGAGE SERVICING, INC. Logo Servicing at a higher powersm Logo Management Assertion of Compliance Management of American Home Mortgage Servicing, Inc., a Delaware corporation, (the “Company” or “AHMSI”), is responsible for assessing compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission. Management has determined that the servicing criteria are applicable to the servicing platform for the reporting period as follows: Platform: Publicly issued residential mortgage-backed transactions and securities issued on or after January 1, 2006, for which the Company provides primary servicing activities, as defined in the transaction agreements, that are serviced using the MSP loan servicing system (the "Platform"). Appendix A and Appendix B identify the individual mortgage-backed transactions and securities defined by management as constituting the Platform. Applicable Servicing Criteria: Management has determined that the servicing criteria set forth in Item 1122(d) are applicable, to the extent required in the related transaction agreements in regards to the activities performed by the Company, except for servicing criteria 1122(d)(l)(i); 1122(d)(3)(i)(C), 1122(d)(3)(ii) and 1122(d)(4)(xv), which the Company has determined are not applicable to the activities it performed with respect to the Platform as of and for the Reporting Period.
